COOK, Circuit Judge.
Terri Poppy appeals the district court’s grant of summary judgment in favor of the City of Willoughby Hills and its mayor, Morton O’Ryan, on Poppy’s § 1983 claims alleging that O’Ryan took various adverse employment actions against her in retaliation for exercising her First Amendment right to support O’Ryan’s political opponent. We affirm.
*294I
Poppy began working as Clerk of the Willoughby Hills City Council in 1995. In 1999, Poppy supported the opponent of the incumbent mayor, O’Ryan. Poppy claims that after O’Ryan was reelected, he attempted to punish her for supporting his opponent. O’Ryan’s allegedly retaliatory actions included: (1) lobbying the City Council to fire her; (2) refusing to make her position full-time; (3) denying her health benefits and merit raises; (4) paying higher salaries to other employees; (5) limiting reimbursement for her continuing education courses; (6) instructing the finance director not to process a purchase order she submitted; (7) instructing the finance director to withhold twenty-four hours of her pay for time spent attending a seminar; (8) reviewing Poppy’s time sheets; (9) demanding keys to her office; (10) forbidding her from using the City’s credit card; (11) installing a surveillance camera outside her office and distributing to the media an embarrassing videotape of her; and (12) making a rude gesture and comment to her.1
II
To establish a First Amendment retaliation claim, a plaintiff must prove three elements:
(1) that the plaintiff was engaged in a constitutionally protected activity; (2) that the defendant’s adverse action caused the plaintiff to suffer an injury that would likely chill a person of ordinary firmness from continuing to engage in that activity; and (3) that the adverse action was motivated at least in part as a response to the exercise of the plaintiffs constitutional rights.
Leary v. Daeschner, 228 F.3d 729, 737 (6th Cir.2000).
Defendants concede that the First Amendment protects Poppy’s expression of support for a mayoral candidate. They dispute Poppy’s claim that she suffered cognizable adverse actions and go on to contend that even if she did, it was not O’Ryan’s retaliatory motive that caused any adverse actions.
In its well-reasoned opinion, the district court analyzed in detail every incident Poppy alleges to be an adverse action, concluding that each either involved a decision over which O’Ryan lacked control or did not adversely affect Poppy’s employment. Although we will not repeat the district court’s item-by-item analysis, we summarize below our reasons for agreeing with the district court’s conclusions.
A. Decisions Over Which O’Ryan Lacked Control
Poppy’s most serious allegations are that O’Ryan attempted to persuade City Council to fire her and to deny her full-time status, raises, and other benefits. If O’Ryan had the authority to take any of these adverse actions himself, the actions would certainly satisfy the second element of a First Amendment retaliation claim in that they would chill an ordinary person from exercising her First Amendment rights. Poppy presented no evidence, however, that O’Ryan exercised any authority or control over the terms or conditions of her employment.
The parties agree that the City Council (and not O’Ryan) hired and could fire Poppy. And it was City Council that set her hours, salary and benefits. (Poppy Depo. at 42, 62, 107.) Because O’Ryan was not *295the decisionmaker, he cannot be held liable under § 1983 for the City Council’s decisions regarding Poppy’s terms and conditions of employment including: denying her full-time status, denying in full her requested salary increases and health benefits, and declining to fund all the continuing education courses she wished to attend. Smith v. Campbell, 250 F.3d 1032, 1038 (6th Cir.2001)(“Winkler’s comments do not demonstrate a causal connection between [plaintiffs] filing of grievances and the decision to transfer him because it is uncontroverted that she was not the decisionmaker in this case. Consequently, her statements cannot be taken as evidence of a retaliatory motive.” (citation to record omitted)); Shehee v. Luttrell, 199 F.3d 295, 301 (6th Cir.1999) (“With respect to Shehee’s First Amendment retaliation claims, Fleming and Morgan contend that they cannot be liable because they neither fired nor had the authority to fire Shehee from his job at the commissary, the retaliatory act of which Shehee complains. We agree.”); see also Cohen v. Smith, 58 Fed. Appx. 139, 144 (6th Cir.2003) (unpublished) (“The defendants!’] ... complete lack of authority to take the adverse action of which Dr. Cohen complains suggests that Dr. Cohen is, metaphorically, barking up the wrong tree in suing them”). O’Ryan’s interferences with the processing of a purchase order and with payment for twenty-four hours of work similarly do not satisfy the causation element of a First Amendment retaliation claim, because again, he was not the final decisionmaker. City Council ordinances determined which purchases would be funded, and the City, at the instruction of the law director, paid Poppy for the twenty-four hours.
Poppy suggests that O’Ryan bears responsibility for these actions because O’Ryan’s power to veto the City Council’s decisions rendered the City Council a mere “rubber stamp” for his agenda. The City Council, however, had the authority to override O’Ryan’s vetoes. Additionally, Poppy presented no evidence that O’Ryan ever vetoed any decision relating to her. And while Poppy asserts that “the District Court ignored the evidence presented by Appellant of the [Mayor’s] inordinate influence over City Council” (Appellant’s Br. at 35) and that “the Mayor exerted substantial influence and leverage to the point where City Council merely ‘rubber stamped’ his decisions regarding Appellant” (Id at 36), these assertions lack evidentiary support that O’Ryan controlled the conditions of Poppy’s employment. Indeed, our review of the record reveals exactly the opposite-for example, City Council ordinances increased Poppy’s salary annually, (e.g., J.A. at 319 (December 23, 1999 ordinance, signed by O’Ryan, approving a raise)), and despite O’Ryan’s retaliatory intentions, the City Council reappointed Poppy in 2000 and 2001.
B. Decisions That Did Not Adversely Affect Poppy’s Employment
The other actions Poppy claims to be adverse would not inhibit an ordinary person from exercising her First Amendment rights, and thus do not satisfy the second element of a retaliation claim. Poppy fails to explain how conduct such as O’Ryan’s reviewing her time sheets, requesting keys to her office to inspect records kept there, or installing a security camera in the hall outside her office adversely affected her employment and thereby deterred her from exercising her rights under the First Amendment. As a City Council employee working in a City Hall office, Poppy could reasonably expect people to seek access to the public files kept in her office and could reasonably expect to encounter video cameras in the hallways (Poppy’s own brief acknowledges “other cameras around City Hall.” (Appel*296lant’s Br. at 12-13.)). Finally, O’Ryan’s rude gesture (“giving the finger”) and comment (“Up yours”) were apparently complemented by Poppy’s own rude behavior. In any case, such isolated incidents of childishness do not amount to cognizable adverse employment actions. See Thaddeus-X v. Blatter, 175 F.3d 378, 397 (6th Cir.1999) (en banc) (noting that “[i]t would trivialize the First Amendment to hold that harassment for exercising the right of free speech was always actionable no matter how unlikely to deter a person of ordinary firmness from that exercise” (quoting Bart v. Telford, 677 F.2d 622, 625. (7th Cir.1982))).
Ill
In addition to objecting generally to the district court’s ruling, Poppy challenges several particular aspects of the district court’s decision. First, Poppy contends that the district court erred in granting summary judgment because “a state actor’s motives are in question.” (Appellant’s Br. at 17.) By this Poppy seems to suggest that retaliatory motive is always a question for a jury. But courts routinely grant summary judgment in retaliation cases when-as in this case-no genuine issues of material fact exist. See, e.g., Farmer v. Cleveland Public Power, 295 F.3d 593, 602 (6th Cir.2002) (affirming grant of summary judgment for defendants on plaintiffs First Amendment retaliation claim, where plaintiff “failed to present any evidence that would support a finding that her speech was a substantial or motivating factor in the defendants’ decision to diminish her job responsibilities”). Here, Poppy did not present any evidence that O’Ryan’s retaliatory motive caused the City Council to subject her to sufficiently consequential adverse actions, and thus she failed to establish a triable issue of fact.
Poppy’s final two arguments on appeal-that the district court erred in declining to find both that the City could be held liable under §'1983 and that O’Ryan lacked qualified immunity-assume that O’Ryan’s actions violated a constitutional right. But because Poppy failed to create a triable issue of fact regarding a First Amendment (or other constitutional) violation, the district court did not need to decide whether the city could be held liable under § 1983 or whether O’Ryan was entitled to qualified immunity.
IV
For the foregoing reasons, we affirm the district court’s judgment.

. The district court dismissed without prejudice Poppy’s state-law claims, a ruling Poppy does not challenge on appeal.